Citation Nr: 0635878	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-43 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to January `946; he died in February 1989.  The 
appellant in this matter is his widow.  

By December 1996 rating decision, the Department of Veterans 
Affairs (VA) Manila Regional Office (RO) denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of this decision and of her right to 
appeal by a letter dated the following month, but a timely 
appeal was not filed.  In July 1998, she submitted additional 
evidence, seeking to reopen her claim of service connection 
for the cause of the veteran's death.  In an October 1999 
rating decision, the RO again denied service connection for 
the cause of the veteran's death.  She appealed, and in March 
2001, the Board determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  

In September 2002, the appellant submitted additional 
evidence, again seeking to reopen her claim of service 
connection for the cause of the veteran's death.  The RO 
denied the claim in June 2004 and January 2005.  The claim is 
now before the Board once again.  


FINDINGS OF FACT

1.  A March 2001 Board decision denied the appellant's claim 
to reopen entitlement to service connection for the cause of 
the veteran's death; the appellant was notified of the 
decision, and she did not file an appeal.

2. In September 2002, the appellant requested that her claim 
of service connection for the cause of the veteran's death be 
reopened.

3.  Evidence received since the March 2001 Board decision is 
cumulative of the evidence of record at the time of the 2001 
denial of the appellant's claim of service connection for the 
cause of the veteran's death and does not raise a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The March 2001 Board decision which determined that new 
and material evidence had not been received to reopen a claim 
of service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).

2.  Evidence received since the March 2001 Board decision in 
connection with the cause of the veteran's death is not new 
and material, and the appellant's claim of service connection 
for the cause of the veteran's death has not been reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA letter was issued to the 
appellant in April 2004.  This letter notified the appellant 
of what information and evidence is needed to reopen and 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the April 2004 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Moreover, in a February 2005 submission, the 
appellant indicated that she had no further evidence to 
submit in support of her claim.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate the claim of entitlement to service 
connection for the cause of the veteran's death, but there 
has been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in April 2004 which advised her of the 
evidence necessary to reopen and substantiate her claim.  
Since the Board concludes below that the preponderance of the 
evidence is against the claim to reopen, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post- 
service medical records, statements from the appellant, the 
veteran's death certificate, and medical certificates.  There 
is no indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.

Criteria and Analysis

A review of the claims file reveals that appellant's claim to 
reopen entitlement to service connection for the cause of the 
veteran's death was denied by a March 2001 Board decision.  
The appellant was advised of that determination, but did not 
appeal.  That decision therefore became final.  38 U.S.C.A. § 
7104(b).  However, applicable law provides that a claim which 
is the subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

In September 2002, the appellant requested that the claim be 
reopened.  For claims received on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F 
.R. § 3.156 (2006).  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2002, the appellant submitted additional 
evidence in support of her claim.  In an October 2002 letter, 
she was informed that new and material evidence had not been 
received to reopen the claim.  Subsequently, the appellant 
perfected an appeal.  At this point, the Board notes that the 
March 2001 Board decision which declined to reopen the 
appellant's claim is the most recent final denial.  Thus, the 
Board will also consider whether new and material evidence 
has been received since the March 2001 Board decision.

The appellant's claim to reopen entitlement to service 
connection for the cause of the veteran's death was denied in 
the March 2001 Board decision because the appellant had not 
submitted any new evidence that related the veteran's death 
to his service.  Specifically, the Board found that the 
appellant had not demonstrated that the veteran's pulmonary 
tuberculosis (PTB) was of service origin.  The convincing 
evidence of record did not show that the veteran's Koch's 
infection with pleural effusion, which resulted in his death, 
was present until many years after his military service was 
over.  

Subsequent to the March 2001 Board decision, the appellant 
submitted numerous documents that were duplicative of 
previously submitted records, such as another copy of his 
certificate of death and a joint affidavit regarding the 
veteran's recognized guerrilla service .  Records submitted 
which were not duplicative of previously considered documents 
include: a February 1997 joint affidavit pertaining attesting 
to the fact that the appellant was married to the deceased 
veteran; certification from Ramon Magsaysay Memorial Hospital 
dated in May 2002, to include a patient index card which 
reflects that the veteran was hospitalized at that facility 
in 1989 from January 31, 1989, to February 6, 1989, at which 
time he died due to Koch's infection with effusion; an 
October 2002 statement as provided by D.F.D., M.D., in which 
she noted that the veteran had been under her care since 1947 
when he was seen for complaints of chill followed by fever, 
abdominal pains, especially when hungry.  Later, this was 
followed by fever and a lung complication.  Her medical 
records were unavailable as they had been destroyed by 
"white ants."  The appellant also submitted numerous 
statements where she reiterated her contention that the 
veteran's death was due to disability he acquired during 
active service.  

All duplicative records submitted, to include another copy of 
the veteran's death certificate, were all considered by the 
board in the March 2001 decision.  Consequently, this 
evidence is not new, and is cumulative.  Although the October 
2002 statement by the private physician is new, as it was not 
previously submitted, it details that the veteran was treated 
in the late 1940s for a lung condition.  This information is 
cumulative to the medical information available in the 
doctor's previous statements of record dated in May 1994 and 
June 1998.  And, as already discussed in the 2001 
determination, the doctor's statements are of questionable 
probativeness, due to the fact that they are inherently 
incredible.  In the 2001 decision, the Board noted that the 
statements were based on memory without benefit of treatment 
records, and that they attested to treatment of the veteran 
50 years earlier for pulmonary tuberculosis (PTB).  The Board 
found it wholly incredible that the doctor would be able to 
recall such detailed information about the veteran after so 
many years, without the aid of treatment records.  
Additionally, it was noted that the doctor noted that the 
veteran continued to be treated at the clinic, despite the 
fact that he has died years earlier in 1989.  As the veteran 
had indicated on documents when he initially filed a claim 
for PTB in 1953 that he had not been treated by a physician, 
the Board determined that these statements were of 
questionable credibility.  The lack of credibility of these 
statements continues.  Thus, any information provided in the 
October 2002 statement is essentially cumulative of medical 
information available at the time of March 2001 decision.  
And, as noted above, not probative due to lack of 
credibility.  

While the appellant's statements are new as they were not 
previously of record, they essentially present contentions 
regarding the claim which were already of record and 
considered by the Board in 2001.  It is noted that opinions 
as to medical conditions and possible causes must be made by 
medically trained professionals.  Lay assertions of medical 
causation cannot serve as a predicate to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Consequently, 
this evidence is not sufficient to reopen the appellant's 
claim.

All the newly received items of evidence do not address the 
question of whether the veteran's Koch's disease, which 
caused his death, is causally linked to service.  As such, 
these new items do not raise a reasonable possibility of 
substantiating the claim.  As no new and material evidence 
has been received, the appellant's claim has not been 
reopened.


ORDER

The appeal is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


